MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2017	ME	20	
Docket:	      Yor-16-7	
Submitted	
  On	Briefs:	 October	13,	2016	
Decided:	     January	26,	2017	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                              BANK	OF	AMERICA,	N.A.	
                                        	
                                       v.	
                                        	
                                 JOHN	CAMIRE	
	
	
HUMPHREY,	J.	

      [¶1]	 	 John	 Camire	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	

(Biddeford,	Cantara,	J.)	entered	in	favor	of	Bank	of	America,	N.A.	(the	Bank).		

The	 judgment	 arises	 out	 of	 an	 outstanding	 credit	 card	 debt.	 	 We	 affirm	 the	

judgment	 in	 favor	 of	 the	 Bank,	 but	 because	 we	 conclude	 that	 the	 trial	 court	

erred	 in	 dismissing	 Camire’s	 counterclaim,	 we	 vacate	 that	 portion	 of	 the	

judgment	and	remand	the	case	for	further	proceedings.	

                                   I.		BACKGROUND	

      [¶2]		On	March	24,	2014,	FIA	Card	Services,	N.A.,	initiated	this	action	in	

the	 District	 Court	 (Biddeford)	 against	 John	 Camire	 to	 recover	 damages	

totaling	 $11,573.40	 arising	 out	 of	 a	 debt	 incurred	 using	 a	 Bank	 of	 America	

credit	card.		Camire	answered,	moved	to	dismiss	the	complaint,	and	asserted	
2	

various	affirmative	defenses.		He	also	filed	a	counterclaim	pursuant	to	the	Fair	

Debt	 Collection	 Practices	 Act	 (FDCPA),	 15	 U.S.C.S.	 §§	1692-1692p	 (LEXIS	

through	Pub.	L.	No.	114-284);	32	M.R.S.	§§	11001-11054	(2016).1			

         [¶3]		FIA	Card	Services	moved	to	dismiss	the	counterclaim	and	attached	

an	affidavit	from	its	attorney,	N.	Laine	Astbury,	to	the	motion.		Attached	to	the	

Astbury	 affidavit	 was	 a	 computer	 printout	 from	 the	 National	 Information	

Center,	 a	 website	 that	 purportedly	 maintains	 data	 collected	 by	 the	 Federal	

Reserve	about	financial	institutions.		Astbury	averred,	based	on	the	printout,	

that	 FIA	 Card	 Services,	 N.A.,	 acquired	 Bank	 of	 America,	 N.A.,	 on	

October	20,	2006.	 	 Astbury	 also	 averred	 that	 the	 printout	 was	 authentic	 and	

admissible	 pursuant	 to	 M.R.	 Evid.	 902(5),	 which	 provides	 that	 books,	

pamphlets,	 and	 official	 publications	 “purporting	 to	 be	 issued	 by	 a	 public	

authority”	are	self-authenticating.			

         [¶4]	 	 The	 court	 (Cantara,	 J.)	 denied	 Camire’s	 motion	 to	 dismiss	 the	

complaint	 and	 granted	 the	 motion	 filed	 by	 FIA	 Card	 Services	 to	 dismiss	

Camire’s	 counterclaim.	 	 In	 granting	 the	 motion	 to	 dismiss,	 the	 court	

concluded,	based	on	the	Astbury	affidavit	and	printout,	that	FIA	Card	Services	

was	not	a	third	party	collecting	the	debt,	but	rather	stood	in	the	place	of	Bank	

     1		Camire’s	pleading	is	unclear	as	to	whether	he	asserts	a	claim	pursuant	to	the	Maine	FDCPA	or	

the	federal	FDCPA.		The	trial	court	addressed	both	and	our	analysis	follows	accordingly.	
                                                                                                                    3	

of	America,	the	card	issuer	that	extended	credit	to	Camire,	and	thus	FIA	Card	

Services	was	exempt	from	liability	pursuant	to	the	Act.2			

         [¶5]		On	April	28,	2015,	the	court	(Driscoll,	J.)	issued	an	order	following	

a	pretrial	conference	setting	the	matter	for	trial	and	stating	that	two	hours	or	

less	 would	 be	 required.	 	 The	 Bank	 was	 substituted	 as	 the	 plaintiff	 on	

November	 25,	 2014.3	 	 The	 court	 (Cantara,	 J.)	 held	 a	 bench	 trial	 on	

November	24,	2015.		The	trial	began	at	1:14	p.m.	and	concluded	at	4:55	p.m.,	

running	 over	 the	 two	 hours	 allocated,	 even	 excluding	 breaks	 and	 recesses.		

The	court	reminded	Camire	of	time	constraints	on	numerous	occasions	during	

the	 trial,	 but	 allowed	 proceedings	 to	 continue	 longer	 than	 scheduled	 and	

beyond	the	extensions	of	time	for	testimony	granted	by	the	court	during	the	

trial.			

         [¶6]		The	court	entered	a	judgment	in	favor	of	the	Bank	in	the	amount	of	

$11,573.40	plus	costs.		Camire	timely	appealed.			




   2	  	 Camire	 appealed	 the	 court’s	 rulings	 on	 the	 motions	 and	 we	 dismissed	 the	 appeal	 as	
interlocutory.			
   	
   3	 	 At	 trial,	 the	 Bank’s	 witness	 testified	 that	 FIA	 Card	 Services,	 N.A.,	 was	 a	 division	 of	 Bank	 of	

America,	N.A.,	that	changed	its	name	to	Bank	of	America,	N.A.,	in	October	2015.		
   	
4	

                                   II.		DISCUSSION	

A.	   Due	Process	

      [¶7]		In	this	appeal,	Camire	primarily	argues	that	the	trial	court	failed	to	

provide	 him	 with	 an	 adequate	 opportunity	 to	 present	 his	 defenses	 and	

thereby	denied	him	due	process	of	law.		Camire	contends	that	two	hours	were	

insufficient	to	present	his	case.		“We	review	questions	of	law,	including	alleged	

constitutional	 violations	.	.	.	de	novo.”	 	 Sparks	 v.	 Sparks,	 2013	 ME	 41,	 ¶	 19,	

65	A.3d	1223	(quotation	marks	omitted).			

      [¶8]		Procedural	due	process	claims	follow	a	two-step	analysis:	first,	the	

claimant	 must	 demonstrate	 “a	 deprivation	 of	 .	 .	 .	 life,	 liberty	 or	 property	

interests”	 and	 “[s]econd,	 if	 such	 a	 deprivation	 has	 occurred,	 a	 determination	

must	 be	 made	 as	 to	 what	 process	 is	 due.”	 	 Jackson	 v.	 Town	 of	 Searsport,	

456	A.2d	 852,	 856	 (Me.	 1983).	 	 That	 Camire	 was	 deprived	 of	 a	 property	

interest	is	undisputed.		The	parties	dispute	the	second	step,	whether	Camire	

received	adequate	process.			

      The	fundamental	requirement	of	due	process	is	an	opportunity	to	
      be	 heard	 upon	 such	 notice	 and	 proceedings	 as	 are	 adequate	 to	
      safeguard	 the	 right	 which	 the	 particular	 pertinent	 constitutional	
      provision	 purports	 to	 protect.	 	 The	 notice	 and	 opportunity	 for	 a	
      hearing	must	be	granted	at	a	meaningful	time	and	in	a	meaningful	
      manner.			
                                                                                             5	

Kirkpatrick	 v.	 City	 of	 Bangor,	 1999	 ME	 73,	 ¶	 15,	 728	 A.2d	 1268	 (citation	

omitted)	 (quotation	 marks	 omitted).	 	 Procedural	 due	 process	 requires	 an	

opportunity	to	be	heard,	not	an	optimal	opportunity	to	be	heard.		See	Portland	

Pipe	 Line	 Corp.	 v.	 Envtl.	 Improv.	 Comm’n,	 307	 A.2d	 1,	 14	 (Me.	 1973)	

(“Procedural	 due	 process	 requires	 no	 particular	 form	 of	 procedure.”).	

Unrepresented	 parties	 receive	 no	 special	 consideration	 and	 are	 held	 to	 the	

same	standards	as	represented	parties.		See	New	England	Whitewater	Ctr.,	Inc.	

v.	 Dep’t	 of	 Inland	 Fisheries	 &	 Wildlife,	 550	 A.2d	 56,	 60	 (Me.	 1988).	 	 The	 trial	

court	has	discretion	to	reasonably	manage	time	during	evidentiary	hearings.		

See	 Dolliver	 v.	 Dolliver,	 2001	 ME	 144,	 ¶	 10,	 782	 A.2d	 316	 (“A	 trial	 court	 has	

broad	 discretion	 to	 control	 the	 order	 and	 timing	 of	 presentation	 of	 evidence	

and	 to	 set	 and	 enforce	 reasonable	 time	 limits	 on	 testimonial	 hearings.”);	

M.R.	Evid.	611(a).			

	      [¶9]	 	 Contrary	 to	 Camire’s	 assertions,	 he	 was	 not	 entitled	 to	 as	 much	

time	as	he	wanted	or	believed	he	needed	to	present	his	case.		Not	only	did	the	

trial	 stretch	 longer	 than	 the	 two	 hours	 allocated,	 but	 Camire	 fails	 to	 explain	

what	 evidence,	 if	 any,	 he	 would	 have	 presented	 to	 the	 court	 with	 additional	

time.		On	numerous	occasions	when	the	court	urged	Camire	to	use	time	wisely	
6	

or	 to	 move	 the	 testimony	 forward,	 the	 court	 was	 enforcing	 relevance	

objections	that	it	had	sustained.4		See	M.R.	Evid.	401.			

	        [¶10]	 	 Because	 Camire	 received	 ample	 notice	 of	 time	 constraints,	

appeared	at	trial,	and	had	an	opportunity	to	present	his	defenses,	we	conclude	

that	the	trial	court	properly	exercised	its	discretion	in	managing	trial	time	and	

that	 no	 due	 process	 violation	 occurred.	 	 See	 Daud	 v.	 Abdullahi,	 2015	 ME	 48,	

¶	8	n.2,	 115	 A.3d	 77	 (concluding	 that	 no	 procedural	 due	 process	 violation	

occurred	 where	 an	 unrepresented	 defendant	 had	 sufficient	 time	 to	 prepare	

for	 hearing);	 Sparks,	 2013	 ME	 41,	 ¶	 29,	 65	 A.3d	 1223;	 City	 of	 Old	 Town	 v.	

Dimoulas,	2002	ME	133,	¶	24,	803	A.2d	1018.	

	        [¶11]	 	 Camire	 raises	 no	 other	 argument	 concerning	 the	 judgment	

against	 him.	 	 We	 therefore	 affirm	 the	 judgment	 in	 favor	 of	 the	 Bank	 in	 the	

amount	of	$11,573.40	plus	costs.5		

B.	      Fair	Debt	Collection	Practices	Act	Counterclaim	

         [¶12]	 	 Camire	 contends	 that	 the	 court	 erred	 in	 dismissing	 his	 FDCPA	

counterclaim.	 	 The	 court	 dismissed	 the	 counterclaim	 relying	 on	 the	 Astbury	

     4		Camire	does	not	argue	that	the	court	erred	in	any	evidentiary	rulings.	


   5		Although	Camire	also	asserted	a	counterclaim	pursuant	to	the	FDCPA,	he	does	not	argue,	and	

the	federal	and	Maine	FDCPA	do	not	provide,	that	an	FDCPA	violation	is	a	defense	to	the	underlying	
debt.		Remedies	are	limited	to	legal	relief	and	attorney	fees.		See	15	U.S.C.S.	§	1692k	(LEXIS	through	
Pub.	L.	No.	114-284);	32	M.R.S.	§	11054(1)	(2016).		We	accordingly	affirm	the	judgment	in	favor	of	
the	Bank	with	respect	to	the	debt.		
                                                                                          7	

affidavit	 attached	 to	 the	 Bank’s	 motion	 to	 dismiss,	 effectively	 converting	 the	

motion	 to	 dismiss	 into	 one	 for	 summary	 judgment.	 	 See	 M.R.	 Civ.	 P.	 12(b);	

Beaucage	 v.	 City	 of	 Rockland,	 2000	 ME	 184,	 ¶	 5,	 760	 A.2d	 1054.	 	 In	 these	

circumstances,	we	review	the	judgment	to	determine	whether	a	genuine	issue	

of	 material	 fact	 exists	 and	 whether	 the	 party	 that	 obtained	 a	 summary	

judgment	 is	 entitled	 to	 judgment	 as	 a	 matter	 of	 law.	 	 See	 Libner	 v.	 Me.	 Cty.	

Comm’rs	 Ass’n,	 2004	 ME	 39,	 ¶	 8,	 845	 A.2d	 570;	 see	 also	 M.R.	 Civ.	P.	12(b),	

56(c).	 	 The	 court	 relied	 on	 the	 Astbury	 affidavit	 and	 attached	 printout,	 but	

made	 no	 subsidiary	 factual	 findings	 and	 did	 not	 state	 the	 legal	 basis	 for	

admitting	the	evidence.		We	therefore	review	admission	of	the	evidence	for	an	

abuse	of	discretion.		See	State	v.	Mills,	2006	ME	134,	¶	8,	910	A.2d	1053.			

       [¶13]		We	begin	with	a	summary	of	relevant	FDCPA	provisions—a	legal	

issue	 of	 statutory	 interpretation	 that	 we	 review	 de	 novo.	 	 Commerce	 Bank	

&	Tr.	Co.	v.	Dworman,	2004	ME	142,	¶	7,	861	A.2d	662.		The	Maine	FDCPA	and	

federal	FDCPA	each	provide	consumers	with	a	private	right	of	action	against	

“debt	 collectors,”	 as	 defined	 in	 each	 act.	 	 See	 15	U.S.C.S.	 §§	 1692a(6),	 1692k	

(LEXIS);	32	M.R.S.	§§	11002(6),	11054.		Creditors	are	generally	exempt	from	

the	definition	of	“debt	collector”	and	are	thereby	exempt	from	FDCPA	liability.		

See	 15	 U.S.C.S.	 §	1692a(6)(A)	 (LEXIS);	 32	 M.R.S.	 §	 11003(1)	 (excluding	 from	
8	

the	definition	of	“debt	collector”	“[a]ny	officer	or	employee	of	a	creditor	while,	

in	 the	 name	 of	 the	 creditor,	 collecting	 debts	 for	 that	 creditor”).	 	 Pursuant	 to	

the	Maine	FDCPA,	a	creditor	may,	however,	be	considered	a	“debt	collector”	if,	

“in	the	process	of	collecting	the	creditor’s	own	debts,	[the	creditor]	uses	any	

name	 other	 than	 the	 creditor’s	 that	 would	 indicate	 that	 a	 3rd	 person	 is	

collecting	 or	 attempting	 to	 collect	 these	 debts.”	 	 32	 M.R.S.	 §	 11002(6).	 	 The	

federal	 FDCPA	 similarly	 defines	 “debt	 collector”	 to	 “include[]	 any	 creditor	

who,	in	the	process	of	collecting	his	own	debts,	uses	any	name	other	than	his	

own	 which	 would	 indicate	 that	 a	 third	 person	 is	 collecting	 or	 attempting	 to	

collect	such	debts.”		15	U.S.C.S.	§	1692a(6)	(LEXIS).	

       [¶14]	 	 If	 FIA	 Card	 Services	 is	 not	 a	 “debt	 collector”	 as	 defined	 by	 the	

FDCPA,	 Camire’s	 counterclaim	 would	 fail	 as	 a	 matter	 of	 law	 and	 FIA	 Card	

Services	 was	 entitled	 to	 a	 summary	 judgment.	 	 See	 15	 U.S.C.S.	 §§	 1692a(6),	

1692k	(LEXIS);	32	M.R.S.	§§	11002(6),	11003(1),	11054.		The	issue	is	whether	

admissible	 evidence	 in	 the	 record	 establishes	 without	 dispute	 that	 FIA	 Card	

Services	 is	 not	 a	 “debt	 collector”	 and	 thus	 exempt	 from	 liability	 pursuant	 to	

the	Maine	and	federal	FDCPA.	

	      [¶15]	 	 Relying	 on	 the	 Astbury	 affidavit,	 the	 court	 concluded	 that	 FIA	

Card	Services	was	a	“creditor”	and	not	a	“debt	collector.”		Astbury	averred	that	
                                                                                         9	

FIA	Card	Services,	N.A.,	acquired	Bank	of	America,	N.A.,	on	October	20,	2006,	

based	 upon	 an	 attached	 computer	 printout	 from	 the	 National	 Information	

Center’s	website.		Astbury	thus	has	no	personal	knowledge	of	the	facts	stated	

in	 the	 affidavit,	 but	 asserts	 that	 the	 printout	 is	 admissible	 pursuant	 to	 M.R.	

Evid.	902(5).			

      [¶16]		Maine	Rule	of	Evidence	902(5),	however,	is	not	an	independent	

basis	 to	 admit	 evidence;	 it	 merely	 dispenses	 with	 ordinary	 authentication	

rules.	 	 See	 State	 v.	 Lane,	 591	 A.2d	 866,	 867	 (Me.	 1991)	 (explaining	 that	 a	

document	within	M.R.	Evid.	902(5)	requires	no	extrinsic	evidence	to	establish	

authenticity,	 but	 does	 not	 render	 the	 evidence	 admissible,	 as	 “[t]he	 issue	 of	

admissibility	 is	 a	 completely	separate	 question”);	 see	 also	 Field	 &	 Murray,	

Maine	 Evidence	 §	 902.5	 at	 551	 (6th	 ed.	 2007)	 (“[S]elf-authentication	 under	

[Rule	 902(5)]	 does	 not	 automatically	 make	 any	 document,	 public	 or	 private,	

admissible	in	evidence.”).			

      [¶17]	 	 Therefore,	 even	 if	 the	 printout	 qualifies	 as	 a	 self-authenticating	

“official	 publication,”	 which	 is	 unclear,	 see	 M.R.	 Evid.	 902(5)	 Advisory	

Committee’s	Note	to	1976	amend.	(noting	that	records	admissible	pursuant	to	

the	rule	“are	most	commonly	statutes,	court	reports,	rules,	and	regulations”),	

there	must	be	an	additional	independent	basis	to	properly	admit	and	consider	
10	

the	printout.		See	Lane,	591	A.2d	at	867.		The	printout	was	offered	to	prove	the	

truth	of	the	matter	asserted—that	FIA	Card	Services	and	the	Bank	are	one	and	

the	 same—and	 is	 therefore	 hearsay.	 	 M.R.	 Evid.	 801(c)(2),	 802.	 	 The	 Bank	

makes	no	argument	that	the	printout	is	admissible,	but	presumes	as	a	factual	

matter	 that	 FIA	 Card	 Services	 is	 a	 creditor,	 and	 argues	 FIA	 Card	 Services	 is	

thus	exempt	from	FDCPA	liability.			

       [¶18]	 	 Yet	 even	 assuming	 that	 the	 affidavit	 and	 printout	 were	

admissible,	and	accepting	that	FIA	Card	Services	is	a	“creditor”	as	defined	by	

the	 FDCPA,	 this	 does	 not	 necessarily	 establish	 an	 exemption	 from	 FDCPA	

liability	 as	 a	 matter	 of	 law.	 	 See	 FIA	 Card	 Servs.	 v.	 Saintonge,	 2013	 ME	 65,	

¶	3	n.1,	70	A.3d	1224	(assuming,	without	deciding,	that	a	National	Information	

Center	 printout,	 even	 if	 admissible,	 did	 not	 entitle	 the	 moving	 party	 to	 a	

summary	judgment).		This	is	because	a	creditor	that	uses	a	name	other	than	

its	own	to	collect	the	debt	may	still	be	considered	a	“debt	collector”	pursuant	

to	 the	 FDCPA.	 	 See	 15	 U.S.C.S.	 §§	 1692a(6),	 (6)(A)	 (LEXIS);	 32	 M.R.S.	

§	11002(6)	(stating	that	creditors	may	be	“debt	collectors”	for	the	purposes	of	

the	Act	if	they	use	“any	name	other	than	the	creditor’s	that	would	indicate	that	

a	 3rd	 person	 is	 collecting	 or	 attempting	 to	 collect	 these	 debts”	 (emphasis	

added));	 32	 M.R.S.	 §	11003(1)	 (excluding	 “[a]ny	 officer	 or	 employee	 of	 a	
                                                                                                               11	

creditor	 while,	 in	 the	 name	 of	 the	 creditor,	 collecting	 debts	 for	 that	 creditor”	

from	the	term	“debt	collector”	(emphasis	added)).	

        [¶19]		As	the	plain	language	of	the	foregoing	provisions	makes	clear,	the	

name	 in	 which	 the	 creditor	 attempts	 to	 collect	 the	 debt	 matters.	 	 Here,	 it	 is	

undisputed	that	although	Bank	of	America	was	the	original	creditor	and	card	

issuer,	 FIA	 Card	 Services	 brought	 suit	 against	 Camire	 to	 collect	 the	 debt.6		

Because	FIA	Card	Services	proceeded	in	its	own	name	rather	than	in	the	name	

of	the	creditor,	it	failed	to	establish	as	a	matter	of	law	that	it	was	not	a	“debt	

collector”	 and	 thereby	 exempt	 from	 FDCPA	 liability.	 	 See	 15	U.S.C.S.	

§§	1692a(6),	(6)(A),	1692k	(LEXIS);	32	M.R.S.	§§	11002(6),	11003(1),	11054.		

As	a	result,	FIA	Card	Services	was	entitled	to	neither	a	summary	judgment	nor	

dismissal	 of	 Camire’s	 counterclaim	 on	 the	 basis	 that	 it	 was	 exempt	 from	

FDCPA	liability.		See	id.;	see	also	Libner,	2004	ME	39,	¶	8,	845	A.2d	570;	M.R.	

Civ.	P.	12(b),	56(c).		Camire’s	pleading	stated	a	claim	for	relief	pursuant	to	the	

FDCPA	in	all	other	respects.7		M.R.	Civ.	P.	12(b).		


   6	 	 The	 relationship	 between	 FIA	 Card	 Services,	 N.A.,	 and	 Bank	 of	 America,	 N.A.,	 is	 not	 entirely	

clear	from	the	record.		We	conclude	that	the	record	developed	at	the	time	the	court	dismissed	the	
counterclaim	did	not	establish	FIA	Card	Services	was	not	a	“debt	collector”	as	a	matter	of	law.	
   7	 	 Several	 Maine	 federal	 district	 court	 decisions	 have	 denied	 motions	 to	 dismiss	 Maine	 and	
federal	FDCPA	claims	brought	against	third	party	entities,	concluding	that	the	pleadings	established	
a	 plausible	 basis	 that	 the	 third	 party	 was	 a	 “debt	 collector”	 pursuant	 to	 the	 FDCPA.	 	 See,	 e.g.,	
Napolitano	 v.	 Green	 Tree	 Servicing,	 LLC,	 No.	 2:15-cv-00160-JAW,	 2016	 U.S.	 Dist.	 LEXIS	 14122,	 at	
*24-25	 (D.	 Me.	 Feb.	 4,	 2016)	 (concluding	 plaintiffs	 alleged	 sufficient	 facts	 for	 a	 servicer	 of	 a	
12	

         [¶20]		The	court	erred	in	concluding	that	FIA	Card	Services	was	exempt	

from	the	FDCPA	as	a	matter	of	law.		We	therefore	vacate	the	order	dismissing	

the	counterclaim	and	remand	the	case	for	further	proceedings	consistent	with	

this	opinion.	

         The	entry	is:	

                            The	judgment	in	favor	of	Bank	of	America,	N.A.,	
                            in	 the	 amount	 of	 $11,573.40	 plus	 costs	 is	
                            affirmed.		The	order	dismissing	Camire’s	FDCPA	
                            counterclaim	 is	 vacated,	 and	 the	 case	 is	
                            remanded	 for	 further	 proceedings	 consistent	
                            with	this	opinion.		
	
	     	      	      	      	     	
	
John	Camire,	appellant	pro	se	
	
Kate	 E.	 Conley,	 Esq.,	 Susan	 J.	 Szwed,	 P.A.,	 Portland,	 for	 appellee	 Bank	 of	
America,	N.A.	
	
	
Biddeford	District	Court	docket	number	CV-2014-76	
FOR	CLERK	REFERENCE	ONLY	




mortgage	 loan	 to	 be	 treated	 as	 a	 debt	 collector	 for	 federal	 FDCPA	 purposes);	 Beaulieu	 v.	 Bank	 of	
Am.,	 N.A.,	 No.	 1:14-cv-00023-GZS,	 2014	 U.S.	 Dist.	 LEXIS	 136876,	 at	 *28-29	 (D.	 Me.	 Sep.	 29,	 2014)	
(“At	 the	 motion	 to	 dismiss	 stage,	 these	 combined	 allegations	 plausibly	 suggest	 that	 BANA	 was	
‘using	 a	 name	 other	 than	 its	 own’	 that	 indicated	 a	 third	 party	 was	 attempting	 to	 collect	 on	
Mr.	Beaulieu’s	default.”).